DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because of the following informalities:  Claim 1 recites the phrase “deeds power to” in lines 7 and 10.  This appears to be a typographical error because the rest of the claim itself and the dependent claims use the word “feeds” instead of “deeds”.  Additionally, the term “deed” is not found in the specification.  Appropriate correction is required.
Claims 2-7 are objected to because they are dependent upon claim 1 and therefore also contain the problematic language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Examples of the problematic language can be seen in Claim 1 which recites “in response to the first feeder deeds power to” in line 7, “from plurality of operation mode” in line 8, “in response to the second feeder deeds power to” in line 10, “from plurality of operation mode” in line 11.  Dependent claims 2 and 3 also recite similar problematic phrases such as “in response to the first feeder feeds power to”,  “in response to the second feeder feeds power to”, and “from plurality of operation mode”.  Claim 8 recites similar problematic phrases such as “in response to the first feeder feeds power to” in line 2,  “in response to the second feeder feeds power to” in line 5, and “from plurality of operation mode” in lines 3 and 6.  Claim 9 recites similar problematic phrases such as “in response to the first feeder feeds power to” in line 3,  “in response to the second feeder feeds power to” in line 6, “from plurality of operation mode” in lines 4 and 7, and “for causing a computer of an electronic apparatus:” in lines 1-2 which appears as though it should have the word “to” after the word “apparatus”.
	Claims 2-7 are dependent upon claim 1 and therefore also contain the problematic language.
	Claim 3 recites the phrase “a remaining power” in lines 12-13.  However, it is unclear if the recitation is referring to the remaining power (of the secondary battery) which was previously determined or if it is referring to a new remaining power of some other component.  To clarify, it is unclear why the claim refers to “the remaining power” in the section following the response to the first feeder, but the claim refers to “a remaining power” in the section following the response to the second feeder.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder (US 2009/0184687).
With respect to claim 1, Schroeder discloses an electronic apparatus comprising: a secondary battery (20 in Fig. 2); a first power feeder that feeds power to the secondary battery (16-1 in Fig. 2); a second power feeder that feeds power to the secondary battery at a current larger than a current fed by the first power feeder (16-2 in Fig. 2, also see para 0015 and 0020); and a processor (para 0040-0044, also see para 0078 and 0096) is configured to: in response to the first feeder deeds power to the secondary battery, select an operation mode of the electronic apparatus from plurality of operation mode based on a first reference value (para 0017-0021, 0024-0027, and 0048-0051); and in response to the second feeder deeds power to the secondary battery, select the operation mode from plurality of operation mode based on a second reference value, wherein the second reference value is different from the first reference value (para 0017-0021, 0024-0027, and 0048-0051).
With respect to claim 2, Schroeder discloses the electronic apparatus according to claim 1, wherein: the processor is configured to: in response to the first feeder feeds power to the secondary battery, select an operation mode of the electronic apparatus from plurality of operation mode based on a remaining power of the secondary battery wherein the remaining power is determined by the first reference value (para 0024-0027 and 0073-0077, also see para 0048-0056); and in response to the second feeder deeds power to the secondary battery, select the operation mode from plurality of operation mode based on a remaining power of the secondary battery wherein the remaining power is determined by the second reference value (para 0024-0027 and 0073-0077, also see para 0048-0056).
With respect to claim 7, Schroeder discloses the electronic apparatus according to claim 1, wherein: the operation mode limits a function of the electronic apparatus based on the remaining power of the secondary battery (para 0027, 0087, 0090, and 0092).
With respect to claim 8, Schroeder discloses a power feeding control method comprising: in response to a first feeder (16-1 in Fig. 2) feeds power to a secondary battery (20 in Fig. 2), selecting an operation mode of an electronic apparatus from plurality of operation mode based on a first reference value (para 0017-0021, 0024-0027, and 0048-0051); and in response to a second feeder (16-2 in Fig. 2) feeds power to the secondary battery, selecting the operation mode from plurality of operation mode based on a second reference value that is different from the first reference value (para 0017-0021, 0024-0027, and 0048-0051), wherein the second power feeder that feeds power to the secondary battery at a current larger than a current fed by the first power feeder (para 0015 and 0020).
With respect to claim 9, Schroeder discloses a non-transitory recording medium that stores a program for causing a computer of an electronic apparatus (para 0078 and 0096, also see para 0011 and 0040-0044): in response to a first feeder (16-1 in Fig. 2) feeds power to a secondary battery (20 in Fig. 2), select an operation mode of an electronic apparatus from plurality of operation mode based on a first reference value (para 0017-0021, 0024-0027, and 0048-0051); and in response to a second feeder (16-2 in Fig. 2) feeds power to the secondary battery, select the operation mode from plurality of operation mode based on a second reference value that is different from the first reference value (para 0017-0021, 0024-0027, and 0048-0051), wherein the second power feeder that feeds power to the secondary battery at a current larger than a current fed by the first power feeder (para 0015 and 0020).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 2009/0184687) in view of Ichikawa (US 2010/0217466).
With respect to claim 4, Schroeder discloses the electronic apparatus according to claim 1, wherein: the power fed by the second power feeder is power supplied from an external charging device (para 0043-0044).
However, Schroeder does not expressly disclose wherein the power fed by the first power feeder is power generated by solar cells.
Ichikawa discloses a battery charging device which includes the use of power generated by solar cells (para 0051-0052), in order to provide an alternative source of power with a renewable resource, which in turn would increase the operability of the device by receiving power from different sources.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a power source with power generated by solar cells in the device of Schroeder, as did Ichikawa, so that the device could have an alternative source of power with a renewable resource, which in turn would increase the operability of the device by receiving power from different sources.
With respect to claim 5, Schroeder does not expressly disclose wherein: the external charging device is a wireless charging device.
Ichikawa discloses a battery charging device which includes the use of a wireless charging device as an external charging device (para 0061-0062), in order to provide an additional/alternative means for power transfer that does not require direct contact, which in turn would increase the compatibility of the device by receiving power from different sources.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a wireless charging device in the device of Schroeder, as did Ichikawa, so that the device could have an additional/alternative means for power transfer that does not require direct contact, which in turn would increase the compatibility of the device by receiving power from different sources.
With respect to claim 6, Schroeder does not expressly disclose wherein each of the first reference value and the second reference value is associated with one of plural predetermined secondary battery temperature ranges.
Ichikawa discloses a battery charging device which includes a temperature detector for a battery and which uses reference values associated with battery temperature ranges (para 0103-0109), in order to provide more accurate measurements and control based on temperature effects which will allow the system to improve function and safety regarding the system capacity and capability.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a temperature sensor and reference values associated with battery temperature ranges in the device of Schroeder, as did Ichikawa, so that the system could attain more accurate measurements and control based on temperature effects which would in turn allow the system to improve function and safety regarding the system capacity and capability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nepote (US 2018/0131213), Li (US 2017/0040812), and Lu (US 2019/0058346).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859